Citation Nr: 0005612	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-20 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for dyshidrotic eczema of 
both feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's eczema of the feet is characterized by 
constant objective symptomatology varying from large 
blisters, to smaller papules or nodules, to, at a minimum, 
scaling or crusted areas with evidence of past outbreaks in 
the form of discoloration, accompanied by constant itching 
and intermittent strong pain.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for eczema 
have been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted in a written statement received from the veteran in 
July 1999, she seeks a 30 percent disability rating for her 
service-connected skin condition, and would consider this a 
grant of all benefits sought on appeal.

Private medical records dated in April 1998 include objective 
findings of crusting small vesicles on the central soles and 
on the side of the toes.  Private medical records dated in 
June 1998 reflect some crusted vesicles on the sole of the 
right foot and on the plantar surfaces of the toes.  Private 
records of treatment in July 1998 reflect findings of a 
pustular rash on the right foot.

During a VA examination in September 1998, objective findings 
included, on the left foot, minimal dry skin around the 
dorsum of the veteran's heel and in the fold between her toes 
and her foot.  Her right foot had thickened plaques of skin, 
particularly at the base of her toes and around the edge of 
her foot on the outside, and on the inside.  Her foot was 
scaling.  She had multiple, hyperpigmented scars on the 
dorsum of her foot that looked like healed, old blister 
lesions.  

Private medical records of an emergency room visit in March 
1999 include an objective finding of a 1.5 x 1 centimeter 
blister on the lateral aspect of the third toe, full of 
fluid, not tense.  The blister was painful and caused pain to 
shoot up into the veteran's leg.  She underwent unroofing of 
the blister with recovery of clear blister fluid.  There was 
tenderness but no erythema, warmness or signs of an ascending 
infection.  The impression was blister secondary to 
dyshydrosis.

Private medical records of treatment in May 1999 include 
objective findings of some dry crusted vesicles on the 
plantar surfaces of the great toe and metatarsal head, 
minimal dystrophy and thickening of the lateral edge of the 
right great toenail, and deformity of the lateral edges.  The 
assessment was dyshidrotic eczema.

During the veteran's July 1999 RO hearing, she testified that 
she had a recurring skin condition which was sometimes 
debilitating.  She indicated that there were times the 
blisters on her right foot affected her whole right leg and 
were very painful.  She indicated that she was currently on 
medication for the condition.  She said the itching was 
ongoing, severe, and constant.  She said she was a secretary, 
and had to walk a lot at work.  She said she had to wear soft 
shoes such as tennis shoes.  She described episodes of 
blistering, and being able to sense when such an episode was 
about to occur.  She said she was seeing a doctor about once 
a month for the condition.  She described having missed 20 or 
30 days over the past work year due to the condition.  She 
said her current condition was worse than at the most recent 
VA examination.  

During a VA examination in August 1999, objective findings 
included marked dermatological abnormality of the right foot.  
There were multiple, diffuse, small nodules and subcutaneous 
papules approximately 0.25 to .5 centimeters in diameter and 
approximately .25 centimeters in thickness.  These papules 
and nodules were tender to palpation;  however, they were not 
particularly red nor were they demonstrating increased 
warmth.  There was increased pigmentation in the areas where 
the veteran said that she had previously had nodules and 
blisters.  There was hyperpigmentation as well as redundancy 
of the dermis.  The veteran indicated that the small areas of 
the papules sometimes ballooned out into large blisters as 
demonstrated in pictures she provided.

In every record of treatment or examination dated during the 
pendency of the veteran's appeal, the veteran was being 
actively treated with medication for eczema of the feet, to 
include at times prednisone inhalers, Atarax, steroid creams 
and salves.

The Board has also reviewed the various photographs of record 
depicting the veteran's eczema of the feet, to include areas 
of discoloration, blisters and what looks like scaling.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991);  it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
available evidence necessary for an equitable decision has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist pursuant to 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that this matter presents no evidentiary 
considerations which would warrant a detailed exposition of 
the remote clinical history pertaining to the disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The rating criteria for eczema are set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Under this diagnostic code, a 
rating of 30 percent is warranted where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A rating of 10 percent is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A noncompensable rating 
is warranted where there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area. 

The private and VA medical evidence of record reflects 
constant objective symptomatology of the veteran's eczema of 
the feet, fluctuating in severity from large blisters, to 
smaller papules or nodules, to, at a minimum, scaling or 
crusted areas with evidence of past outbreaks in the form of 
discoloration.  Subjective symptoms have varied from itching 
to strong pain.  The condition appears to require constant 
medication and periodic ongoing treatment.  The veteran has 
testified that these constantly present objective symptoms 
are accompanied by constant itching and intermittent strong 
pain, an assertion which is supported by the medical evidence 
of record.
 
In the Board's view, constant ongoing eczema characterized by 
constant itching with flare-ups including substantial 
blisters and strong pain is commensurate with the rating 
criteria for a rating of 30 percent for eczema under 
Diagnostic Code 7806.  Accordingly, the claim for a rating of 
30 percent for eczema of the feet is granted.

The veteran has indicated in July 1999 statement that a 
rating of 30 percent is the maximum benefit sought on appeal, 
and that if she is granted a 30 percent disability rating for 
her service connected disability she would consider that as 
having had all benefits sought granted.  Thus, a discussion 
regarding an extraschedular rating on this issue is not 
undertaken.  











ORDER

The claim for a 30 percent rating for dyshidrotic eczema of 
both feet is granted.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

